DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the functionality or detailed embodiment of a component feeding device that transfers a component to a component take-out position, using a component storage tape having a plurality of component storage portions storing the components therein, the component storage portions being arranged at given intervals, the component feeding device comprising: a tape traveling path that is a path leading to the component take-out position of the component storage tape; and a tape lead-in mechanism configured to lead the component storage tape into the tape traveling path, wherein the tape lead-in mechanism includes: a pair of frames arranged to face each other across a gap in a tape width direction of the component storage tape, the pair of frames each having an opening; a first tape send-off portion fitted to the pair of frames an upper side relative to the opening, the first tape send-off portion being configured to send off the component storage tape in a tape send-off direction in which the component storage tape heads for the tape traveling path; a pair of tape holding portions disposed between the pair of frames on a lower side relative to the first tape send-off portion, the pair of tape holding portions being configured to hold both ends in the tape width direction of the component storage tape sent off by the first tape send-off portion, respectively; an operating lever extending in the tape send-off direction, the operating lever being supported on the pair of frames such that applying an operation force to an upstream end in the tape send-off direction of the operating lever causes the operating lever to turn 4Attorney Docket No. 742421-000732 around a first pivot disposed on a downstream end in the tape send-off direction and extending in the tape width direction; and a coupling portion coupling the pair of tape holding portions to the operating lever such that the pair of tape holding portions are allowed to turn together with the turned operation lever and that as a result of the turn, the pair of tape holding portions are allowed to change in posture between a holding posture in which the pair of tape holding portions are able to hold the component storage tape and a hold releasing posture in which the pair of tape holding portions release a hold on the component storage tape, wherein as a result of turning together with the turned operating lever, the pair of tape holding portions shift in position between a send-off enabling position at which the component storage tape can be sent off by the first tape send-off portion and a send-off disabling position at which the component storage tape is released from a state of being sent off by the first tape send-off portion, the send-off disabling position facing the opening on the lower side relative to the send-off enabling position, and wherein when set at the send-off disabling position, the pair of tape holding portions take the hold releasing posture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patent/patent applications (2017/0347502; 2010/0313407 and 5575136) show various embodiments of tape feeding devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.